Title: From Abigail Smith Adams to John Quincy Adams, 30 September 1809
From: Adams, Abigail Smith
To: Adams, John Quincy



No 1
My dear son
Quincy Sepbr. 30 1809

This day compleats Eight weeks since you embarked for Russia. I would fain flatter myself that you have arrived at your destined port—the British Ship Squirel arrived at Halifax whilst mr Boylstone was there; who sailed for that place the Same day that you sailed for st petersburgh. the commander of that Ship informd him; that he had boarded the Horace upon the 21 of August, and that Mr Adams and his family were well at that time—mr Boylstone was kind enough to communicate this to us, as soon as he arrived
upon the 30th and 31 of the same Month we learn by the arrival of Several vessels, that there was a very heavey gale of wind which dismasted several vessels. If it met you, as we fear it did, we hope that you rode out the gale in safety; to an over ruling Providence we commit you upon the Sea, and the dry land. our prayers for your safety, and those most dear to you, is all the aid we can offer. your dear Boys are both very well, and have been so ever Since you left them—George who is now here, is reading Virgill to his Grandfather—John make considerable progress in his reading and affects me when he comes here, by his attachment to several articles of furniture which belonged to you, and were purchased at the Sale; he takes down his Mothers portrait, and kisses it with  favfour fervour talks of you both: and of Charles with much tenderness. his attachments are very Strong. Mr Grey with your Friend Mr Pope from Kentucky and the Secretary of War, dinned with us this week. we met mr Grey and mr Pope last Saturday at mr Boylstones where your Father, and I dinned—I was much pleased with mr Pope— he is delighted with N England and thinks he might pass for a Yankee—Dr Eustis had considerable conversation with your Father. alone his opinions and sentiments respecting our public affairs, coinside with those of your Fathers, and I may add of my own, as he exprest them upon the absence and destination of one deservedly dear to me, and necessary to his Country at this eventfull period. I cannot think that his labours will be lost, either of a public, or private nature, nor can it be said of him, what Goldsmith said of himself.
“That he Narrowed his mind,
And to party gave up, what was meant for Mankind”
The publick exhibitions at the university at the late commencement, have been allowed by all men of letters to have been in a stile of Excellence superiour to any thing heretofore exhibited there: and I have the satisfaction to hear it asscribed to the labours and exertions, to the instruction and information of derived from their late professor of Retorick—it will be no Satisfaction to you to learn that your successor, will not bear away your laurels, nor collect a harvest of his own. you will not be calld upon to pratice the last lesson which great minds learn, to bear a superiour & bejust to a Rival—you will rather have to regret that the deamon of party has enterd the Hallowed walls of science, and it is to be feard that the quiet speculations of the scholer. will be disturbed by the minutiae of local politicks.
you have no doubt learnt that the dispatches you so impatiently waited for, arrived the morning after you left Boston, and that the Essex Frigate, Captain Smith was orderd round for you, and your Family, that She arrived the week after you was gone. to the great regret of the officers—altho it would have been more for the honour of the Nation as well as Respectfull to the Minister to have been conveyed in a National Ship. the Season was so far advanced, that a fortnight might have made an essential difference to you. I hope, and trust that it will all prove for the best. the season since you left us has been unusually cold and dry. not a blade of green grass remains upon the ground. the crops of Indian corn are very poor and Short. the Season I belive very favorable to Health. I never knew a fall more So, your Father is well, and continues his usefull Labours.
your Brother has written you twice, and will inform you no doubt respecting your private affairs. the House in Court Street looks nearly finishd—it has gone on rapidly. the Boylstone Market too, is in great forwardness—
Tell mrs Adams, to whom present me affectionatly, that I had a Letter last week from her Mother, that She and the family were well, that mr Boyd had returnd from New orleans that Elizas Match was all off, as her Mother writes me I believe for the best—I will write to her Mrs Adams soon, but it is with much difficulty that I hold a pen: having a bad finger upon my Right Hand. please to inform William S Smith that I had Letters from his Mother 24 Septr. they were all well. Caroline had returnd to Lebanon John had been there; but was gone back to Nyork Mr St Hillair had arrived from France; but was soon to return there with Mrs St Hillair.—Let mr Grey know that his Father Mother and family were all well on Saturday last. I inclose a Letter for mrs A from her Brother—I fear the communication between us will be very difficult—I shall  write by way of Hamburgh when ever I hear of an opportunity, and depend upon mr Pitearn to forward the Letters—Number those you write, with sentiments of the tenderest Love and Regard I am my dear Children / your affectionate Mother  
Abigail Adams